Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2005

Collins v. Phila Housing Auth
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2344




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Collins v. Phila Housing Auth" (2005). 2005 Decisions. Paper 1410.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1410


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 04-2344


                               TERESA COLLINS,

                                                           Appellant

                                         v.

         THE PHILADELPHIA HOUSING AUTHORITY; CARL GREEN;
           MICHAEL LEITHEAD; LINDA STALEY; JAMES JONES,
           INDIVIDUALLY AND AS CORPORATE OFFICIALS FOR
               THE PHILADELPHIA HOUSING AUTHORITY


                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 03-02500)
                    District Judge: Honorable John P. Fullam


                    Submitted under Third Circuit LAR 34.1(a)
                                 March 7, 2005

    BEFORE: SCIRICA, Chief Judge, ROTH and GREENBERG, Circuit Judges

                             (Filed: March 30, 2005)


                            OPINION OF THE COURT


GREENBERG, Circuit Judge.

     This matter comes on before this court on appeal from an order entered May 4,
2004, granting summary judgment to the defendant Philadelphia Housing Authority and

certain of its officers in this action in which plaintiff-appellant, Teresa Collins, the former

director of the Authority’s Head Start Program, sought relief under federal and

Pennsylvania law on the theory that the defendants retaliated against her by terminating

her employment because she registered her opposition to and protested defendants’

misuse of public funds and illegal activities. The district court in a memorandum opinion

dated April 26, 2004, granted defendants summary judgment because it determined that

even though Collins had complained about defendants’ activities to the Authority’s Office

of the Inspector General, the persons who made the decision to terminate her had been

unaware of her complaints before they made the termination decision.

       The district court had jurisdiction under 28 U.S.C. §§ 1331, 1343 and 1367, and

we have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review on this appeal,

see Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995), and thus may affirm

only if the pleadings, depositions, answers to interrogatories, admissions on file, and

affidavits, if any, show that there is no genuine issue as to any material fact and

defendants are entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c). After

our review of this matter, we are in full accord with the district court as the evidence

cannot support a conclusion that the defendants’ denial that they lacked knowledge of

Collins’ complaint before her termination is not true. Thus, this case must fail on the

causation issue.



                                              2
The order of May 4, 2004, will be affirmed.




                                    3